ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
A request for terminal disclaimer with respect to United States patent # US10,636,312 B2 (Parent), having been filed and accepted, obviates rejection of claims 2-16 for non-statutory double patenting, and the rejection is withdrawn.
No discovered or cited prior art anticipates each and every limitation of independent claim 1, 17, 20 or 22.
The most relevant known prior art includes: 
Schulte (US 2014/0197980 A1): Schulte discloses receiving and extraction of identification and altitude (vertical location) information from own aircraft transponder signals, and also position information from periodic squitter signals, the reconstitution of this information into a different (second) communication protocol signal suitable for reception by a portable device running one or more software applications, and which by example may be a mapping application, and therefore teaches the limitations of independent claim 2, except: 
Shulte suggests: (a) that identification and location information contained in the transponder signals is implicitly and obviously formatted and communicated to the portable device in a (different/second) suitable for use by a mapping application for display of this information, but do not explicitly disclose this.  Shulte discloses: (b) use of a standard ICAO ADS-B data link and format, but does not specifically disclose message formats that are different when the 
Ryan (US 9,824,591 B1): Ryan discloses a system and method for collecting and aggregating position information from multiple data sources to localize a position of an aircraft, and particularly including ADS-B transponder information, and specifically translation of the data to a graphical display format and presentation to a graphical application for display.
Dolan (US 2019/0355264 A1): Dolan discloses that different coding may be used for the location data itself, according to different Compact Position Reporting (CPR) codes used to maximize transmission efficiency.  Use of different codes inherently requires that the process for decoding to be different, and specifically an example is disclosed in which use of a particular CPR encoding while airborne may reduce the 45 bits normally required to report a ADS-B position to 35 bits, and saving 10 bits, and that for surface reporting a [different] CPR encoding may save 14 bits (thus even shorter than the airborne position data format.
Richards (US 2008/0215198 A1): Richards discloses an apparatus and method for providing runway information with respect to an aircraft on the ground and particularly: (c) detection that the aircraft is on the ground, at least based on information from a weight on wheels sensor, and (d) that a determination is made that the aircraft enters, or is positioned in a runway takeoff position (geographic region) with respect to a plurality of such positions based on a comparison of 
These references do not specifically teach that an airport location is selected based on a determination that it is within a predetermined distance of at least one identified region.  No reasonable combination of references therefore renders the claimed aggregation of features and limitations obviated and motivated.  For this reason claim 2 is allowable.
Claims 3-11, 13, 14 and 16 are allowable, at least because they depend from claim 2, determined to be allowable.
Claims 17-23 recite similar combinations of features as for claim 2, and are allowable over the same prior art references and based on similar analysis as for that claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/STEPHEN R BURGDORF/Primary Examiner, AU2684